          Case 3:18-cv-04978-JD Document 152-1 Filed 03/19/20 Page 1 of 5



 1    Andrew N. Friedman (pro hac vice)                     Eric Kafka (pro hac vice)
      Geoffrey Graber (SBN 211547)                          COHEN MILSTEIN SELLERS & TOLL
 2    Julia Horwitz (pro hac vice)                          PLLC
 3    Karina G. Puttieva (SBN 317702)                       88 Pine Street, 14th Floor,
      COHEN MILSTEIN SELLERS & TOLL                         New York, NY 10005
 4    PLLC                                                  Telephone: (212) 838-7797
      1100 New York Ave. NW, Fifth Floor                    Facsimile: (212) 838-7745
 5    Washington, DC 20005                                  ekafka@cohenmilstein.com
      Telephone: (202) 408-4600
 6    Facsimile: (202) 408-4699
 7    afriedman@cohenmilstein.com
      ggraber@cohenmilstein.com
 8    jhorwitz@cohenmilstein.com
      kputtieva@cohenmilstein.com
 9
      Charles Reichmann (SBN 206699)
10
      LAW OFFICES OF CHARLES REICHMANN
11    16 Yale Circle
      Kensington, CA 94708-1015
12    Telephone: (415) 373-8849
      Charles.reichmann@gmail.com
13
     Counsel for Plaintiffs and Proposed Class
14
                           UNITED STATES DISTRICT COURT FOR THE
15                           NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION

17   DZ Reserve and Cain Maxwell (d/b/a Max             Case No.: 3:18-cv-04978-JD
     Martialis), individually and on behalf of others
18   similarly situated,                                DECLARATION OF GEOFFREY
                                                        GRABER IN SUPPORT OF MOTION
19
                             Plaintiffs,                FOR ADMINISTRATIVE RELIEF
20
     v.                                                 Hon. James Donato
21
     FACEBOOK, INC.,
22
                             Defendant.
23

24

25

26

27

28
          DECLARATION OF GEOFFREY GRABER IN SUPPORT OF MOTION FOR ADMINISTRATIVE RELIEF
                                     Case No. 3:18-cv-04978-JD
          Case 3:18-cv-04978-JD Document 152-1 Filed 03/19/20 Page 2 of 5



 1
                                 DECLARATION OF GEOFFREY GRABER
 2

 3   I, Geoffrey Graber, declare as follows:
 4          1.       I am an attorney duly licensed to practice law in the State of California and admitted in
 5   this Court. I am a partner with the law firm of Cohen Milstein Sellers & Toll PLLC, and counsel of
 6   record for Plaintiffs and the proposed class in the above-captioned matter.
 7          2.       I have personal knowledge of the facts set forth in this Declaration. If called as a witness,
 8   I could and would competently testify as to these facts under oath.
 9          3.       Pursuant to Civil Local Rule 7-11(a), I submit this declaration in support of Plaintiffs’
10 Administrative Motion to Provisionally File Under Seal Portions of Plaintiffs’ Proposed Third

11   Amended Consolidated Complaint (“TACC”).
12          4.       Pursuant to Civil Local Rule 79-5(e), I hereby state that the following lines of the
13   proposed TACC quote, reference, or otherwise rely on documents that were designated Highly
14   Confidential–Attorneys’ Eyes Only by Facebook under the Protective Order (ECF No. 81):
15

16    Page & Line         Summary of Sealable Material                  Basis for Redaction
      2:12                Quotation from document                The information discusses documents
17
                          produced in discovery.                 and materials designated confidential
18                                                               by Facebook. The excerpts are filed
                                                                 provisionally under seal pursuant to
19                                                               Civ. L.R. 79-5(e).
      2:13-14             Quotation from document                The information discusses documents
20                        produced in discovery.                 and materials designated confidential
                                                                 by Facebook. The excerpts are filed
21                                                               provisionally under seal pursuant to
                                                                 Civ. L.R. 79-5(e).
22    15:27 - 16:2        Block quotation from document          The information discusses documents
                          produced in discovery.                 and materials designated confidential
23
                                                                 by Facebook. The excerpts are filed
24                                                               provisionally under seal pursuant to
                                                                 Civ. L.R. 79-5(e).
25    16:12-13            Summary of contents of document        The information discusses documents
                          produced in discovery and              and materials designated confidential
26                        quotation from that document.          by Facebook. The excerpts are filed
                                                                 provisionally under seal pursuant to
27                                                               Civ. L.R. 79-5(e).
28
                                                 1
          DECLARATION OF GEOFFREY GRABER IN SUPPORT OF MOTION FOR ADMINISTRATIVE RELIEF
                                     Case No. 3:18-cv-04978-JD
        Case 3:18-cv-04978-JD Document 152-1 Filed 03/19/20 Page 3 of 5



 1   16:17-21       Summary of contents of document   The information discusses documents
 2                  produced in discovery and block   and materials designated confidential
                    quotation from that document.     by Facebook. The excerpts are filed
 3                                                    provisionally under seal pursuant to
                                                      Civ. L.R. 79-5(e).
 4   16:23-25       Summary of contents of document   The information discusses documents
                    produced in discovery and         and materials designated confidential
 5                  quotation from that document.     by Facebook. The excerpts are filed
                                                      provisionally under seal pursuant to
 6                                                    Civ. L.R. 79-5(e).
     17:1-2         Quotation from document           The information discusses documents
 7                  produced in discovery.            and materials designated confidential
 8                                                    by Facebook. The excerpts are filed
                                                      provisionally under seal pursuant to
 9                                                    Civ. L.R. 79-5(e).
     17:11-22       Summary of contents of document   The information discusses documents
10                  produced in discovery and         and materials designated confidential
                    quotation from that document.     by Facebook. The excerpts are filed
11                                                    provisionally under seal pursuant to
                                                      Civ. L.R. 79-5(e).
12   18:7-14        Summary of contents of document   The information discusses documents
                    produced in discovery and         and materials designated confidential
13                  quotation from that document.     by Facebook. The excerpts are filed
14                                                    provisionally under seal pursuant to
                                                      Civ. L.R. 79-5(e).
15   18:19-20       Summary of contents of document   The information discusses documents
                    produced in discovery.            and materials designated confidential
16                                                    by Facebook. The excerpts are filed
                                                      provisionally under seal pursuant to
17                                                    Civ. L.R. 79-5(e).
     18:23-25       Block quotation from document     The information discusses documents
18                  produced in discovery.            and materials designated confidential
                                                      by Facebook. The excerpts are filed
19                                                    provisionally under seal pursuant to
20                                                    Civ. L.R. 79-5(e).
     19:1-3         Summary of contents of document   The information discusses documents
21                  produced in discovery and         and materials designated confidential
                    quotation from that document.     by Facebook. The excerpts are filed
22                                                    provisionally under seal pursuant to
                                                      Civ. L.R. 79-5(e).
23   19:4-12        Summary of contents of document   The information discusses documents
                    produced in discovery and block   and materials designated confidential
24                  quotation from that document.     by Facebook. The excerpts are filed
                                                      provisionally under seal pursuant to
25                                                    Civ. L.R. 79-5(e).
26   19:21-23       Summary of contents of document   The information discusses documents
                    produced in discovery and         and materials designated confidential
27                  quotation from that document.     by Facebook. The excerpts are filed
                                                      provisionally under seal pursuant to
28                                                    Civ. L.R. 79-5(e).
                                               2
        DECLARATION OF GEOFFREY GRABER IN SUPPORT OF MOTION FOR ADMINISTRATIVE RELIEF
                                   Case No. 3:18-cv-04978-JD
          Case 3:18-cv-04978-JD Document 152-1 Filed 03/19/20 Page 4 of 5



 1    19:26-20:1         Block quotation from document         The information discusses documents
 2                       produced in discovery.                and materials designated confidential
                                                               by Facebook. The excerpts are filed
 3                                                             provisionally under seal pursuant to
                                                               Civ. L.R. 79-5(e).
 4    20:5-9             Summary of contents of document       The information discusses documents
                         produced in discovery and             and materials designated confidential
 5                       quotations from that document.        by Facebook. The excerpts are filed
                                                               provisionally under seal pursuant to
 6                                                             Civ. L.R. 79-5(e).
      20:10-12           Summary of contents of                The information discusses documents
 7                       documents produced in discovery       and materials designated confidential
 8                       and quotations from those             by Facebook. The excerpts are filed
                         documents.                            provisionally under seal pursuant to
 9                                                             Civ. L.R. 79-5(e).
      20:16              Summary of contents of document       The information discusses documents
10                       produced in discovery.                and materials designated confidential
                                                               by Facebook. The excerpts are filed
11                                                             provisionally under seal pursuant to
                                                               Civ. L.R. 79-5(e).
12    28:3-8             Summary of contents of                The information discusses documents
                         documents produced in discovery.      and materials designated confidential
13                                                             by Facebook. The excerpts are filed
14                                                             provisionally under seal pursuant to
                                                               Civ. L.R. 79-5(e).
15    28:11-12           Two quotations from document          The information discusses documents
                         produced in discovery.                and materials designated confidential
16                                                             by Facebook. The excerpts are filed
                                                               provisionally under seal pursuant to
17                                                             Civ. L.R. 79-5(e).
      29:1-3             Summary of contents of document       The information discusses documents
18                       produced in discovery.                and materials designated confidential
                                                               by Facebook. The excerpts are filed
19                                                             provisionally under seal pursuant to
20                                                             Civ. L.R. 79-5(e).
              5.    In advance of Plaintiffs’ filing this motion for administrative relief, I informed
21
     Facebook that Plaintiffs intended to request the Court’s leave to file the proposed TACC; that the
22
     TACC contained information or material that Facebook had designated confidential or highly
23
     confidential pursuant to a protective order, ECF No. 81; that Plaintiffs opposed the permanent
24
     sealing of the TACC and intended to request an order from the Court to file the TACC in the public
25
     record; and that Plaintiffs did not believe that any of the material referenced in the TACC should be
26
     filed under seal.
27

28
                                                 3
          DECLARATION OF GEOFFREY GRABER IN SUPPORT OF MOTION FOR ADMINISTRATIVE RELIEF
                                     Case No. 3:18-cv-04978-JD
          Case 3:18-cv-04978-JD Document 152-1 Filed 03/19/20 Page 5 of 5



 1
            6.      I met and conferred with counsel for Facebook several times on these issues. The
 2
     parties were not able to stipulate to filing the TACC under seal because Plaintiffs do not agree that
 3
     the material referenced in the TACC is privileged or otherwise sealable.
 4
            7.      I proposed to counsel for Facebook that the parties stipulate to a briefing schedule on
 5
     the question of sealing to ensure both sides have adequate time to address the issue. Counsel for
 6
     Facebook agreed, and the parties have proposed a briefing schedule in the stipulation filed
 7
     concurrently with Plaintiffs’ Administrative Motion.
 8
            I declare under penalty of perjury that the foregoing is true and correct.
 9

10
            Executed this day, March 19, 2020, in Washington, D.C.
11
                                                          By:     /s/ Geoffrey Graber
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 4
          DECLARATION OF GEOFFREY GRABER IN SUPPORT OF MOTION FOR ADMINISTRATIVE RELIEF
                                     Case No. 3:18-cv-04978-JD
